 



Exhibit 10.4
LIMITED EXCLUSIVE
PATENT LICENSE AGREEMENT
For
DIELECTRIC WALL ACCELERATOR TECHNOLOGY
For Particle and Radiotherapy
Between
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
and
TOMOTHERAPY INCORPORATED
LLNL Case No. TL02168-0.0
Lawrence Livermore National Laboratory
University of California
P.O. Box 808, L-795, Livermore, CA 94551
Industrial Partnerships and Commercialization
February 23, 2007
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [ * ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  BACKGROUND     1  
2.
  DEFINITIONS     4  
3.
  LICENSE GRANT     9  
4.
  SUBLICENSING RIGHTS AND OBLIGATIONS     9  
5.
  FEES, ROYALTIES, AND PAYMENTS     10  
6.
  DUE DILIGENCE     13  
7.
  ROYALTY AND PROGRESS REPORTS     15  
8.
  BOOKS AND RECORDS     17  
9.
  LIFE OF THE AGREEMENT     17  
10.
  TERMINATION     18  
11
  DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION     19  
12.
  PATENT PROSECUTION AND MAINTENANCE     20  
I3.
  PATENT INFRINGEMENT     22  
14.
  USE OF NAMES AND TRADEMARKS     25  
15.
  LIMITED WARRANTY     25  
16.
  INDEMNIFICATION     26  
17.
  INSURANCE     27  
18.
  WAIVER     28  
19.
  ASSIGNABILITY     28  
20.
  LATE PAYMENTS     29  
21.
  NOTICES     29  
22.
  GOVERNING LAWS; VENUE; ATTORNEYS FEES     30  
23.
  PATENT MARKING     31  
24.
  GOVERNMENT APPROVAL OR REGISTRATION     31  
25.
  COMPLIANCE WITH LAWS     31  
26.
  FORCE MAJEURE     32  
27.
  UNITED STATES PREFERENCE     32  
28.
  PROPRIETARY INFORMATION     33  
29.
  MISCELLANEOUS     33   EXHIBIT A — LICENSED PATENTS     35   EXHIBIT B —
RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS     38   EXHIBIT C — FEES AND
ROYALTIES     43   EXHIBIT D — MUTUAL NONDISCLOSURE AGREEMENT     46   EXHIBIT E
— SCHEDULE     47  

i



--------------------------------------------------------------------------------



 



LIMITED EXCLUSIVE PATENT LICENSE AGREEMENT
For DIELECTRIC WALL ACCELERATOR
For Particle and Radiotherapy
This license agreement (“Agreement”) is effective on the Effective Date by and
between The Regents of the University of California (“THE REGENTS”), under its
United States Department of Energy (“DOE”) Contract No. W-7405-ENG-48 to manage
and operate Lawrence Livermore National Laboratory (“LLNL”), and TomoTherapy
Incorporated (“LICENSEE”) a Wisconsin corporation having its principal place of
business at 1240 Deming Way, Madison, Wisconsin 53717. THE REGENTS is a
corporation organized and existing under the laws of the State of California,
with its principal office at 1111 Franklin Street, 12th Floor, Oakland,
California 94607-5200. THE REGENTS and LICENSEE are referred to jointly as
“Parties.” This Agreement and the resulting license are subject to overriding
obligations to the Federal Government pursuant to the provisions of THE REGENTS’
Contract No. W-7405-ENG-48 with the DOE for the operation of the LLNL and DOE’s
grant of patent rights to THE REGENTS.

1.   BACKGROUND   1.1   Certain inventions characterized as Dielectric Wall
Accelerator (“DWA”) technology (“Invention”) described in LLNL patent
applications and patents listed in Exhibit A (LICENSED PATENTS), which may be
useful for the production of Particle and Radiotherapy systems, were made at
LLNL and are covered by THE REGENTS’ Patent Rights as defined in Article 2
(DEFINITIONS).   1.2   LICENSEE entered into a Mutual Nondisclosure Agreement
provided in Exhibit D (MUTUAL NONDISCLOSURE AGREEMENT), which is incorporated
herein, that allowed LICENSEE to evaluate its interest in taking a license to
the Invention.   1.3   THE REGENTS grants to the U.S. Government a
nontransferable, paid-up, nonexclusive, irrevocable license to use the Invention
by, or on behalf of, the U.S. Government throughout the world.

1



--------------------------------------------------------------------------------



 



1.4   LICENSEE and THE REGENTS are parties to a cooperative research and
development agreement referred to hereafter as the “CRADA” Agreement
No. TC02109.0 as amended, for purposes of developing a Particle and Radiotherapy
System based on LLNL’s DWA technology.   1.5   LICENSEE is interested in
acquiring certain rights to those patents and patent applications listed in
Exhibit A (LICENSED PATENTS) of this Agreement, and any additional patents,
patent applications, and copyrightable works developed under the Statement of
Work of the CRADA and by the LLNL DWA team on related projects that would be
useful for the development, manufacture, and use of the technology. THE REGENTS
is willing to grant such rights so that the DWA technology may be developed and
used to the fullest extent for the benefit of the U.S. economy and the general
public.   1.6   The Field of Use of this Agreement is Particle and Radiotherapy.
LICENSEE will initially develop a proton therapy system incorporating Licensed
Patents, and LICENSEE submitted to THE REGENTS an acceptable commercialization
plan for proton therapy on June 30, 2006. LICENSEE understands and agrees that
in order to maintain exclusivity for Particle and Radiotherapy that it must
submit additional acceptable commercialization plans to THE REGENTS as required
by Exhibit B of this Agreement.   1.7   THE REGENTS wishes to grant the
following rights to LICENSEE so that the products and other benefits derived
from the Invention can be enjoyed by the general public.   1.8   The scope of
such rights granted by THE REGENTS is intended to extend to the scope of the
patents and patent applications pertaining to the Invention (but only to the
extent that THE REGENTS has Valid Claims of such Patent Rights) and to that
material which is otherwise necessary to utilize the Patent Rights, as described
herein, which may include copyrightable material.   1.9   THE REGENTS has
informed LICENSEE, and LICENSEE understands that the Invention is a research
product from a national laboratory and requires additional development for its
commercialization. Other than as may be agreed to by the Parties pursuant to
agreements other than this Agreement, as between THE REGENTS and

2



--------------------------------------------------------------------------------



 



LICENSEE, LICENSEE agrees it is solely responsible for the additional
development of the Invention for commercialization purposes.

1.10   LICENSEE is a “small entity” as defined in 37 CFR § 1.27.   1.11  
LICENSEE is a “small business firm” as defined at Section 2 of Pub. L. 85-536
(15 U.S.C. § 632).   1.12   The Parties intend that royalties due under this
Agreement will be calculated and paid on Sales of the Licensed Products or
Licensed Services by LICENSEE.   1.13   LICENSEE recognizes the need to practice
due diligence in the development of Licensed Patents in accordance with the
Agreement’s terms and conditions to maintain the license. In addition, both
Parties acknowledge that the U.S. Government has certain march-in rights in
accordance with 48 CFR 27.304-1 (g) and 15 USC 3710a(b)(l)(B) and (C).   1.14  
As of the Effective Date, THE REGENTS has no knowledge of any pending or
threatened claim related to the Licensed Patents or the Licensed Method, and it
has not granted to any third party any license, option, or other right that
conflicts with, or could conflict with, if exercised, the license, options, and
other rights granted by it under this Agreement.   1.15   LICENSEE and THE
REGENTS will assess and amend Exhibit A (LICENSED PATENTS) after completion and
full testing of the sub-scale prototype of the DWA in order to determine the
Licensed Patents needed for commercialization. The Parties will continue to
assess and amend Exhibit A (LICENSED PATENTS) during the course of the CRADA
that is currently negotiated with LICENSEE. During this period, THE REGENTS
agree to add additional rights to Category 1 Patents, Category 2 Patents, and
Category 3 Patents as reasonably necessary to commercialize the Invention in
accordance with the provisions herein.

THEREFORE, the Parties agree as follows:

3



--------------------------------------------------------------------------------



 



2.   DEFINITIONS       As used in this Agreement, the following terms, whether
used in the singular or plural, will have the following meanings:   2.1  
“Affiliate” of LICENSEE means any entity which, directly or indirectly, Controls
LICENSEE, is Controlled by LICENSEE, or is under common Control with LICENSEE.
“Control” means (i) having the actual, present capacity to elect a majority of
the directors of such affiliate, (ii) having the power to direct at least fifty
percent (50%) of the voting rights entitled to elect directors, or (iii) in any
country where the local law will not permit foreign equity participation of a
majority, ownership or control, directly or indirectly, of the maximum
percentage of such outstanding stock or voting rights permitted by local law.
LICENSEE does not include “Affiliate.”   2.2   “Effective Date” means the date
of execution by the last signing Party and payment of the License Issue Fee
pursuant to Paragraph C. 1.1 in Exhibit C (FEES AND ROYALTIES).   2.3   “Field
of Use” is the application or use defined in Exhibit B (RIGHTS GRANTED AND
PERFORMANCE OBLIGATIONS).   2.4   “Joint Venture” means any separate legal
entity established pursuant to an agreement between a third party and LICENSEE
and/or sublicensee to constitute a vehicle for a joint effort, in which the
separate entity manufactures, uses, purchases, Sells, or acquires Licensed
Products from LICENSEE. LICENSEE does not include “Joint Venture.”   2.5  
“Licensed Method” means any process or method the use or practice of which, but
for the license granted in this Agreement, would infringe, or contribute to, or
induce the infringement of, any Patent Rights.   2.6   “Licensed Patents” means:

  2.6.1   U.S. patents and U.S. patent applications specified in Exhibit A
(LICENSED PATENTS), and U.S. patents resulting from these applications,
continuations of these applications, divisionals, and continuation-in-part
applications resulting from these applications only to the extent, however, that
Valid Claims in the

4



--------------------------------------------------------------------------------



 



continuation-in-part applications are entirely supported in the specification
and entitled to the priority date of the parent application;

  2.6.2   reissues of 2.6.1.     2.6.3   foreign patent applications filed under
Article 12 (PATENT PROSECUTION AND MAINTENANCE) and patents resulting from these
applications, continuations of these applications, divisionals, and
continuation-in-part applications only to the extent, however, that Valid Claims
in the continuation-in-part are entirely supported in the specification and
entitled to the priority date of the patent application; provided LICENSEE has
not breached any obligation to pay foreign fees set forth in this Agreement.

2.7   “Licensed Product” means all kits, compositions of matter, materials,
articles of manufacture, and products the manufacture, use, Sale, offer for
Sale, or import of which, but for the license granted in this Agreement, would
infringe, or contribute to or induce the infringement of any Patent Rights, or
would require the performance of the Licensed Method.   2.8   “Licensed Service”
means the use of Licensed Products or Licensed Method to provide a service.
Neither Licensed Service nor Licensed Method includes the maintenance or
servicing of a Licensed Product.   2.9   “Net Invoice Price” means the gross
invoice selling price by the ultimate seller (whether LICENSEE or a sublicensee)
for the Sale of a Licensed Product or Licensed Service, less the following
items, but only to the extent that they actually pertain to the Sale of such
Licensed Product or Licensed Service:

  2.9.1   Allowances actually granted to customers for rejections, returns, and
prompt payment and volume discounts (in amounts customary to the trade);    
2.9.2   Freight, transport packing, insurance charges associated with
transportation; and

5



--------------------------------------------------------------------------------



 



  2.9.3   Taxes (including without limitation, sales and use taxes), tariffs or
import/export duties based on Sales when included in the gross invoice price,
but not value-added taxes or taxes assessed on income derived from Sales.

2.10   “Net Sale” means the Net Invoice Price, except in the instances described
in Subparagraphs (2.10.1), (2.10.2), (2.10.3) and (2.10.4) of this Paragraph.

  2.10.1   For any Relationship-Influenced Sale of a Licensed Product or
Licensed Service, Net Sales will be based on the Net Invoice Price at which the
Relationship-Influenced Sale Purchaser resells such Licensed Product or Licensed
Service;     2.10.2   In those instances where Licensed Product or Licensed
Service is not Sold, but is otherwise exploited, the Net Sales for such Licensed
Product or Licensed Service will be the Net Invoice Price of products or
services of similar kind and quality, Sold in similar quantities, currently
being offered for Sale by LICENSEE and/or any sublicensee. Where such products
or services are not currently Sold or offered for Sale by LICENSEE and any
sublicensees, or others, then the Net Sales will be LICENSEE’s and/or any
sublicensee’s cost of manufacture of Licensed Product or the cost of conducting
the service, determined by LICENSEE’s and/or any sublicensee’s customary
accounting procedures, plus LICENSEE’s average gross margin less any amounts
attributable to the items set forth in Paragraphs 2.9.1 through 2.9.3 above;    
2.10.3   In those instances where LICENSEE or a sublicensee acquires and
subsequently Sells Licensed Product or Licensed Service previously Sold to which
an earned royalty accrued hereunder, Net Sales will mean the Net Invoice Price
upon Sale of such Licensed Product or Licensed Service, as applicable, by
LICENSEE or the sublicensee, less the Net Invoice Price of the immediately
preceding Sale to LICENSEE or such sublicensee.     2.10.4   In those instances
where LICENSEE or a sublicensee leases Licensed Products or otherwise provides
Licensed Products or Licensed Services to a third party for consideration paid
over a period of time, Net Sales will mean the Net Invoice

6



--------------------------------------------------------------------------------



 



Price of each such discrete payment actually made by the third party to
LICENSEE, less any amounts attributable to the items set forth in Paragraphs
2.9.1 through 2.9.3 above.

2.11   “New Developments” means inventions, or claims to inventions, which
constitute advancements, developments or improvements, whether or not patentable
and whether or not the subject of any patent application, which are: (a) not
sufficiently supported by the specification of a previously-filed patent or
patent application within the Patent Rights to be entitled to the priority date
of the previously-filed patent or patent application; and (b) not otherwise
commercially valuable to LICENSEE’s commercialization of the Licensed Patents
within the Field of Use.   2.12   “Patent Rights” means the Valid Claims of, to
the extent assigned to, or otherwise obtained by, THE REGENTS, in Licensed
Patents. This definition of Patent Rights excludes any rights in and to New
Developments.   2.13   “Related Party” means a corporation, firm or other entity
with which, or individual with whom, LICENSEE and or any sublicensee (or any of
their respective stockholders, subsidiaries or Affiliates) have an agreement,
understanding, or arrangement (for example, but not by way of limitation, an
option to purchase stock or other equity interest, or an arrangement involving a
division of revenue, profits, special discounts, rebates, or allowances) which
is entirely unrelated to the Sale or exploitation of the Licensed Products or
Licensed Services without which such other agreement, understanding, or
arrangement, the amounts, if any, charged by LICENSEE or sublicensee to such
entity or individual for the Licensed Product or Licensed Service would be
higher than the Net Invoice Price actually received.   2.14  
“Relationship-Influenced Sale” means a Sale of a Licensed Product, or any
exploitation of the Licensed Product or Licensed Method, by LICENSEE and/or any
sublicensee to (i) an Affiliate; (ii) a Joint Venture; or (iii) a Related Party.
  2.15   “Relationship-Influenced Sale Purchaser” means the purchaser of
Licensed Product or Licensed Service in a Relationship-Influenced Sale.

7



--------------------------------------------------------------------------------



 



2.16   “Sale” means the act of selling, leasing or otherwise transferring,
providing, or furnishing for use for any consideration. Correspondingly, “Sell”
means to make or cause to be made a Sale, and “Sold” means to have made or
caused to be made a Sale. It shall not be deemed a Sale under this Agreement for
LICENSEE to transfer any Licensed Products to a customer, where the customer
utilized the Licensed Products predominantly for research purposes and LICENSEE
receives for such Licensed Products an amount equal to or less than LICENSEE’s
actual cost to manufacture such Licensed Products.   2.17   “Valid Claim” means
a claim of a patent or patent application in any country that (i) has not
expired; (ii) has not been disclaimed; (iii) has not been cancelled or
superseded, or if cancelled or superseded, has been reinstated; and (iv) has not
been revoked, held invalid, or otherwise declared unenforceable or not allowable
by a tribunal or patent authority of competent jurisdiction over such claim in
such country from which no further appeal has or may be taken.   2.18  
“Particle and Radiotherapy” means the medical use of x-rays, protons, and light
and heavy ion charged particles in therapeutic applications.   2.19   “Isotope
generation” means the production of radioisotopes, e.g., F-18
fluorodeoxygluscose (F-18 FDG) and other radiopharmaceuticals for diagnostic
applications.   2.20   “Category 1 Patents” means patents resulting from patent
applications and records of invention in the Field of Use that were generated by
the LLNL DWA team and in existence prior to the Effective Date of this
Agreement.   2.21   “Category 2 Patents” means patents resulting from patent
applications and records of invention in the Field of Use that were generated by
the LLNL DWA team during the course of the CRADA, but funded by parties other
than LICENSEE. LICENSEE understands that since Category 2 Patents are generated
by funds from parties other than LICENSEE, access to Category 2 Patents entails
the possibility of additional license fees due at the time that Category 2
Patents may be added to this Agreement by amendment, such additional license
fees being subject to the limitations described in this Agreement.

8



--------------------------------------------------------------------------------



 



2.22   “Category 3 Patents” means patents resulting from patent applications and
records of invention generated by the LLNL DWA team during the course of the
CRADA in the Field of Use funded by LICENSEE.   2.23   “First Commercial
Acceptance” means the first sign-off of an acceptance of a Licensed Product by a
customer of LICENSEE that is not an Affiliate.   3.   LICENSE GRANT   3.1   The
license rights granted to LICENSEE by THE REGENTS are set forth in Exhibit B
(RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS).   3.2   The license granted
hereunder will be subject to the overriding obligations to the U.S. Government
including those set forth in 35 U.S.C. §200-212 and applicable governmental
implementing regulations and the obligation to report on utilization of the
Invention set forth in 37 CFR §401.14(h).   3.3   Subject to its compliance with
the terms of Exhibit D (MUTUAL NONDISCLOSURE AGREEMENT), nothing in this
Agreement will be deemed to limit the right of THE REGENTS to publish any and
all technical data resulting from any research performed by THE REGENTS relating
to the Licensed Patents and to make, use or practice the Invention, Licensed
Product, Licensed Service, Licensed Method, and associated technology, and allow
other educational and non-profit institutions to do so solely for educational
and research purposes.   4.   SUBLICENSING RIGHTS AND OBLIGATIONS   4.1   The
sublicensing rights granted to LICENSEE by THE REGENTS are set forth in
Exhibit B (RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS), Paragraph B.2
(Sublicensing Rights).   4.2   LICENSEE must include in any sublicense all the
rights and obligations due THE REGENTS and the Government set forth in
Paragraphs 1.13 and 3.2 of this Agreement.

9



--------------------------------------------------------------------------------



 



4.3   LICENSEE must require sublicensees to provide it with copies of all
progress reports and royalty reports in accordance with the provisions of this
Agreement, and LICENSEE will collect and deliver to THE REGENTS all such reports
due from sublicensees.   4.4   LICENSEE must include in all sublicenses the
notice that upon termination of this Agreement for any reason, THE REGENTS, at
its sole discretion, will determine whether any or all sublicenses will be
canceled or assigned to THE REGENTS.   4.5   LICENSEE will notify THE REGENTS of
each sublicense granted hereunder and provide THE REGENTS with a complete copy
of each executed sublicense within thirty (30) days of issuance of the
sublicense.   4.6   Consideration owed to THE REGENTS will be paid to THE
REGENTS on or before the due date of the royalty report applicable to the
quarter in which consideration was finally due and owing to LICENSEE under the
sublicense. LICENSEE will collect from the sublicensees and will pay to THE
REGENTS all fees, royalties, and the cash equivalent of any consideration due
THE REGENTS.   5.   FEES, ROYALTIES, AND PAYMENTS   5.1   Fees and royalties due
on Net Sales of Licensed Products or Licensed Services will be as specified in
this Article 5, Exhibit C (FEES AND ROYALTIES), and Article 7 (ROYALTY AND
PROGRESS REPORTS) of this Agreement.   5.2   As partial consideration for the
rights granted to LICENSEE, LICENSEE will pay to THE REGENTS a license issue fee
as set forth in Exhibit C.   5.3   As partial consideration for the rights
granted to LICENSEE, LICENSEE will pay to THE REGENTS milestone payments as set
forth in Exhibit C.   5.4   As partial consideration for all the rights granted
to LICENSEE, LICENSEE will pay THE REGENTS minimum annual royalties as set forth
in Exhibit C.   5.5   As partial consideration for all the rights granted to
LICENSEE, LICENSEE will pay to THE REGENTS earned royalties at the rate set
forth in Exhibit C.

10



--------------------------------------------------------------------------------



 



5.6   Earned royalties shall accrue when LICENSEE receives payment for Licensed
Products or Licensed Services, or if no such payment is to be received, when
such Licensed Products or Licensed Services are delivered in a manner
constituting a Net Sale as defined in Article 2 (DEFINITIONS), Paragraph 2.10,
and no further deliverables are due to the customer by LICENSEE or sublicensee.
  5.7   Payment for earned royalties will include all royalties accrued up to
the last day of the most recently completed calendar quarter, and such payment
shall be made on the dates specified below:       February 28 for the calendar
quarter ending December 31;       May 31 for the calendar quarter ending
March 31;       August 31 for the calendar quarter ending June 30; and      
November 30 for the calendar quarter ending September 30.   5.8   All
consideration due THE REGENTS shall be payable in United States dollars. When
Licensed Products or Licensed Services are sold for monies other than United
States dollars, earned royalties will first be determined in the foreign
currency of the country in which such Licensed Products or Licensed Services
were Sold and then converted into equivalent United States dollars. The exchange
rate will be the one actually used by LICENSEE to record such sale on its
financial statements.   5.9   Earned royalties on Sales of Licensed Products or
Licensed Services occurring in any country outside the United States shall not
be reduced by any taxes, fees, or other charges imposed by the government of
such country except those taxes, fees, and charges allowed under the provisions
of Paragraph 2.9 (Net Invoice Price). LICENSEE also will be responsible for all
bank transfer charges.   5.10   Notwithstanding the provisions of Article 26
(FORCE MAJEURE), if at any time legal restrictions prevent prompt remittance of
any earned royalties or other consideration owed to THE REGENTS by LICENSEE with
respect to any country where a sublicense is issued or a Licensed Product or
Licensed Service is Sold, then LICENSEE will convert the amount owed to THE
REGENTS into United States dollars and will pay THE

11



--------------------------------------------------------------------------------



 



    REGENTS directly from another source of funds in order to remit the entire
amount owed to THE REGENTS. Notwithstanding the previous sentence, if LICENSEE
is prohibited itself by such legal restrictions from collecting the Net Invoice
Price for the sale of any Licensed Product or Licensed Service or any royalty or
fee from a sublicense, LICENSEE shall not be obligated to convert such amount
owed, but rather will send written notice to THE REGENTS of such legal
restrictions and of the amount owed. Upon removal of such legal restrictions,
LICENSEE will convert said amount owed to THE REGENTS into United States dollars
and will remit the entire amount owed to THE REGENTS.   5.11   No earned
royalties will be collected or paid hereunder to THE REGENTS on Licensed
Products or Licensed Services Sold to the account of the U.S. Government.
LICENSEE and its sublicensee will reduce the amount charged for Licensed
Products or Licensed Services Sold to the U.S. Government by an amount equal to
the royalty for such Licensed Products or Licensed Services otherwise due THE
REGENTS. LICENSEE will provide THE REGENTS with U.S. Government contract numbers
and a written statement by LICENSEE’s contracting officer that Sale of Licensed
Products to the U.S. Government were reduced by the amount of royalty due THE
REGENTS.   5.12   If THE REGENTS must pursue legal means to obtain payments owed
by LICENSEE, LICENSEE will pay THE REGENTS for all reasonable legal costs and
any other related costs expended by THE REGENTS to collect payments owed by
LICENSEE.   5.13   In the event that any patent or any claim thereof included
within the Patent Rights is held invalid in a final decision by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based on such patent or claim or any
claim patentably indistinct there from will cease as of the date of such final
decision. LICENSEE will not, however, be relieved from paying any royalties that
accrued before such final decision and LICENSEE will be obligated to pay the
full amount of royalties due hereunder to the extent that THE REGENTS licenses
one or more Valid Claims within the Patent Rights to LICENSEE with respect to
Licensed Products or Licensed Services.

12



--------------------------------------------------------------------------------



 



6.   DUE DILIGENCE   6.1   LICENSEE, upon execution of this Agreement, will use
all commercially reasonable efforts to diligently proceed with the development,
manufacture, and Sale of Licensed Products and Licensed Services and use of
Licensed Methods, and will use all commercially reasonable efforts to earnestly
and diligently market the same after execution of this Agreement and in
quantities sufficient to meet the market demands therefore.   6.2   LICENSEE
will meet the specific performance obligations and milestones specified in
Exhibit B (RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS), in accordance with the
terms and conditions therein (including, without limitation, the cure periods
and potential modifications to such time periods therein). If LICENSEE is unable
to meet such milestones in accordance with Exhibit B, the Parties will use all
reasonable efforts to negotiate a new schedule and the conditions for
continuation of a limited exclusive license.

  6.2.1   If the missed milestone occurs within [ * ] of the Effective Date, the
Parties will agree on a new schedule.     6.2.2   If the missed milestone occurs
between the[ * ] and[ * ] year after the Effective Date, and the Parties are
unable to reach agreement on a new schedule, THE REGENTS will have the right to
convert the limited exclusive license for Licensed Patents to a nonexclusive
license.     6.2.3   If the missed milestone occurs [ * ]  years after the
Effective Date, THE REGENTS will have the right and option to: (a) convert the
limited exclusive license for Licensed Patents to a nonexclusive license; or
(b) terminate this Agreement per Article 10 (TERMINATION), Paragraph 10.1
(Termination by THE REGENTS), subject to the provisions described in Article 11
(DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION).

13



--------------------------------------------------------------------------------



 



6.3   LICENSEE will comply with all applicable governmental laws and obtain all
necessary governmental approvals in each country where Licensed Products or
Licensed Services are manufactured, used, Sold, imported, or offered for Sale.  
6.4   THE REGENTS will notify LICENSEE if THE REGENTS is approached by a third
party seeking a license to make, use, or sell the Invention or the Licensed
Products in LICENSEE’s Field of Use because commercial demand is not then being
met. LICENSEE will negotiate in good faith with that third party to grant a
sublicense for any Licensed Patents in the market for which LICENSEE and
existing sublicensees are not meeting commercial demand. The determination to
grant a sublicense may be based on LICENSEE’s business interests, and may be
granted or denied in LICENSEE’s reasonable business judgment, provided, however,
that LICENSEE provides THE REGENTS with a justification (which shall be treated
as Proprietary Information) for denying any such sublicense.   6.5   During the
term of this Agreement, LICENSEE will conduct normal, continuous business
operations. If LICENSEE seeks protection under any United States bankruptcy
proceedings during the term of this Agreement, LICENSEE will notify THE REGENTS
in writing no later than seventy-two (72) hours after the bankruptcy filing.
Upon filing bankruptcy, the license terminates at THE REGENTS’s option as stated
in Article 9 (LIFE OF THE AGREEMENT), Paragraph 9.2.   6.6   To exercise either
the right to terminate this Agreement or to reduce the exclusive licenses
granted to LICENSEE to nonexclusive licenses for lack of diligence required in
this Article 6, THE REGENTS will give LICENSEE written notice, setting forth
specific details as to the nature of the alleged deficiency. LICENSEE thereafter
has sixty (60) days to cure the deficiency. If THE REGENTS has not received
written tangible evidence satisfactory to THE REGENTS that the deficiency has
been cured by the end of the sixty-(60) day period, then THE REGENTS may, at its
option, terminate this Agreement immediately without the obligation to provide
sixty (60) days’ notice as set forth in Paragraph 10.1 or reduce the exclusive
licenses granted to LICENSEE to nonexclusive licenses by giving written notice
to LICENSEE.

14



--------------------------------------------------------------------------------



 



7.   ROYALTY AND PROGRESS REPORTS   7.1   LICENSEE will submit to THE REGENTS an
annual progress report as described in Paragraph 7.2 below covering activities
by LICENSEE and its sublicensees related to the development and testing of all
Licensed Products and Licensed Services. Such progress report will be signed by
LICENSEE’s President or his/her designee attesting to the accuracy of the
information in the report. If LICENSEE fails to submit a timely progress report
to THE REGENTS, THE REGENTS will be entitled to terminate this Agreement in
accordance with the material breach provision set forth in Paragraph 10.1. If
either party terminates this Agreement before any Licensed Products or Licensed
Services are Sold or before this Agreement’s expiration, a final progress report
covering the period prior to termination must be submitted within thirty
(30) days of termination.   7.2   The progress reports submitted under
Paragraph 7.1 above will include, but not be limited to, a reasonably detailed
summary of the following topics:

  •   Summary of work completed toward commercialization of Licensed Patents;  
  •   Schedule of anticipated events or milestones, including status of those
events or milestones. Should LICENSEE wish to change the schedule of events or
milestones specified in Exhibit B (RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS),
LICENSEE must request advance written approval from THE REGENTS;     •   A
financial statement showing the investments made in the commercialization effort
to date;     •   Anticipated and actual market introduction dates of each
Licensed Product or Licensed Service;     •   Summary of marketing and sales
activities, including copies of marketing and sales literature; and     •  
activities of the sublicensees, if any.

7.3   LICENSEE also will report to THE REGENTS in its immediately subsequent
progress report the date of first Sale or other exploitation of a Licensed
Product or Licensed Service in each country.

15



--------------------------------------------------------------------------------



 



7.4   Beginning with the quarter following First Commercial Acceptance, LICENSEE
will provide quarterly royalty reports and payments to THE REGENTS on or before
each February 28, May 31, August 31, and November 30 of each year. If there were
no Sale of Licensed Products or Licensed Services, the report will state that.
Royalty reports will be signed by LICENSEE’s President or Chief Financial
Officer, or their designee, attesting to the accuracy of the report. Each such
royalty report will cover the most recently completed calendar quarter (October
through December covered in the February 28th report, January through March in
the May 31st report, April through June in the August 31st report, and July
through September in the November 30th report) and will show:

  7.4.1   the gross invoice prices and Net Sales of Licensed Products or
Licensed Services Sold or otherwise exploited by LICENSEE and its sublicensees
during the most recently completed calendar quarter;     7.4.2   the number of
Licensed Products or Licensed Services Sold or otherwise exploited by LICENSEE
and its sublicensees during the most recently completed calendar quarter;    
7.4.3   the place of manufacture of Licensed Products or practice of Licensed
Services;     7.4.4   the royalties, in U.S. dollars, payable hereunder with
respect to Net Sales;     7.4.5   the method used to calculate the royalty,
specifying all deductions taken and the dollar amount of each such deduction;
and     7.4.6   the exchange rates used, if any.

7.5   LICENSEE will provide THE REGENTS with an annual statement of royalty
accounts within sixty (60) days after the financial closing of LICENSEE’s fiscal
year. THE REGENTS will protect such statements, and any of the other reports
provided to THE REGENTS pursuant to Article 7, as Proprietary Information and
not disseminate them unless required by law. If a disclosure is required by law,
THE REGENTS will give LICENSEE the opportunity to seek a protective order
preventing or limiting such disclosure.

16



--------------------------------------------------------------------------------



 



8.   BOOKS AND RECORDS   8.1   LICENSEE will keep books and records accurately
showing all payments due THE REGENTS and all Licensed Products and Licensed
Services manufactured (including place of manufacture), used, offered for Sale,
imported, and/or Sold under the terms of this Agreement. Such books and records
will be preserved for at least five (5) years after the date of the payment to
which they pertain and will be open to inspection by representatives or agents
of THE REGENTS at reasonable times and upon reasonable prior notice to determine
their accuracy and assess LICENSEE’s compliance with the terms of this
Agreement.   8.2   The fees and expenses of representatives of THE REGENTS
performing such an examination will be borne by THE REGENTS. If, however, an
underpayment error in royalties of more than five percent (5%) of the total
royalties due for any year is discovered, LICENSEE will bear the reasonable
costs associated with the examination and will remit such underpayment to THE
REGENTS within thirty (30) days of the examination result.   8.3   LICENSEE will
provide THE REGENTS with an annual audited financial statement of LICENSEE,
including at a minimum a balance sheet and operating statement or LICENSEE’s
annual report, and THE REGENTS will treat such reports as Proprietary
Information to the extent the same is not part of a public filing. Such
statement will be due to THE REGENTS within one hundred twenty (120) days
following the close of LICENSEE’s fiscal year to which such statement relates.  
9.   LIFE OF THE AGREEMENT   9.1   Unless otherwise terminated by operation of
law, Paragraph 9.2, or by acts of the Parties in accordance with the terms of
this Agreement, this Agreement will remain in effect from the Effective Date
until the expiration or abandonment of last of the Patent Rights licensed
hereunder, at which point this Agreement will expire.   9.2   This Agreement
will terminate at THE REGENTS’s option upon the filing of a petition for relief
under the United States Bankruptcy Code by LICENSEE. If the bankruptcy

17



--------------------------------------------------------------------------------



 



    petition is filed against LICENSEE by a third party, LICENSEE has sixty
(60) days from the date of the petition to have such third-party bankruptcy
filing dismissed. If at the end of the sixty (60) day period, LICENSEE fails to
have the third party filing dismissed, this Agreement will automatically
terminate.   9.3   Any termination of this Agreement will not affect the rights
and obligations set forth in the following Articles: Article 2 (DEFINITIONS),
Article 5 (FEES, ROYALTIES, AND PAYMENTS), Article 8 (BOOKS AND RECORDS),
Article 9 (LIFE OF THE AGREEMENT), Article 11 (DISPOSITION OF LICENSED PRODUCTS
ON HAND UPON TERMINATION), Article 14 (USE OF NAMES AND TRADEMARKS), Article 15
(LIMITED WARRANTY), Article 16 (INDEMNIFICATION), Article 17 (INSURANCE),
Article 21 (NOTICES), Article 22 (GOVERNING LAWS; VENUE; ATTORNEYS’ FEES), and
Article 28 (PROPRIETARY INFORMATION), subject to any time limitations set forth
in those Articles. Notwithstanding anything herein to the contrary, LICENSEE
shall have no obligation to pay any amount under this Agreement unless such
amount was due and owing prior to the termination or expiration of this
Agreement.   9.4   The termination or expiration of this Agreement will not
relieve LICENSEE of its obligation to pay any fees, royalties, and
reimbursements for foreign filing costs, or other payments owed to THE REGENTS
at the time of such termination or expiration and will not impair any accrued
right of THE REGENTS.   10.   TERMINATION   10.1   Termination by THE REGENTS:
If LICENSEE fails to perform any material term or covenant of this Agreement,
except for failure to meet a performance obligation which is specifically
addressed in Paragraph 6.2, THE REGENTS may give written notice to LICENSEE that
if LICENSEE has not cured such failure within sixty (60) days after the
effective date of receipt of the notice, this Agreement will terminate at the
end of such sixty- (60) day period or at the end of such longer period as may be
set forth in THE REGENTS’ notice.

18



--------------------------------------------------------------------------------



 



10.2   Termination by LICENSEE: LICENSEE will have the right at any time to
terminate this Agreement by providing a Notice of Termination to THE REGENTS and
paying any outstanding fees owed THE REGENTS. Termination of this Agreement will
be effective sixty (60) days after the date such notice takes effect.   10.3  
This Agreement will terminate, effective ten (10) days after the effective date
of notice by THE REGENTS, if LICENSEE is dissolved or liquidated.   11.  
DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION   11.1   Upon
termination of this Agreement pursuant to Article 10 (TERMINATION), LICENSEE may
Sell all previously made or partially made Licensed Products (and such partially
made Licensed Products may be completed prior to Sale), but will not make or
Sell additional Licensed Products, provided, however, that the Sale of such
Licensed Products will be subject to the terms of this Agreement including, but
not limited to, the payment of earned royalties at the rates and at the times
provided herein and the rendering of reports in connection therewith LICENSEE
will also be permitted to provide Licensed Services for so long as is reasonably
necessary to complete those contractual obligations of LICENSEE accruing prior
to termination or expiration of this Agreement, provided that LICENSEE’s
providing of such Licensed Services will be subject to the terms of this
Agreement, including, but not limited to, the payment of earned royalties at the
rates and at the times provided herein and the rendering of reports in
connection herewith.   11.2   Within thirty (30) days after termination of this
Agreement by either Party pursuant to Article 10 (TERMINATION), LICENSEE will
provide THE REGENTS with a written inventory of all Licensed Products in process
of manufacture or in stock on the date of termination. LICENSEE may complete
Licensed Products in the process of manufacture at the time of termination, and
may dispose of Licensed Products provided that LICENSEE pays royalties to THE
REGENTS on such dispositions.   11.3   Upon termination of this Agreement
pursuant to Article 10 (TERMINATION), LICENSEE may not practice Licensed Methods
after the date of termination of this

19



--------------------------------------------------------------------------------



 



    Agreement except as necessary to complete the manufacture of Licensed
Products as permitted under Paragraph 11.2 and to provide Licensed Services as
described in Paragraph 11.1.   12.   PATENT PROSECUTION AND MAINTENANCE   12.1  
THE REGENTS will prosecute U.S. patent applications and maintain U.S. patents
licensed under this Agreement. In accordance with Paragraph 1.15, upon
completion of the sub-scale prototype of the DWA (estimated to be [ * ]),
LICENSEE and THE REGENTS will review and amend Exhibit A (LICENSED PATENTS) in
this License so that the amended list of Licensed Patents will be those that
both Parties believe are necessary for commercialization of Licensed Products.
THE REGENTS recognizes that the list of Licensed Patents may be amended
periodically during the course of the CRADA and subsequent related research
conducted at LLNL. The cost to file and prosecute U.S. Licensed Patents will be
as follows:

  12.1.1   Category 1 Patents: Costs will be shared by THE REGENTS and LICENSEE.
LICENSEE will reimburse THE REGENTS $[ * ] for each Category 1 Patent that both
Parties believe is necessary for the commercialization of Licensed Products.
Payment will be made following the successful completion and testing of the
sub-scale prototype (estimated to be [ * ]).     12.1.2   Category 2 Patents:
THE REGENTS will pay for the filing and prosecution of U.S. patents except that
LICENSEE may be required to pay an additional fee for Category 2 Patents added
to this License.     12.1.3   Category 3 Patents LICENSEE is responsible for
filing and prosecution costs of U.S. patents.     12.1.4   For all Categories 1,
2, and 3 Patents, LICENSEE will pay for its share of foreign filing fees which
may be the entire cost (in the event that LICENSEE is exclusively licensed all
the rights hereunder) or a partial share if THE REGENTS has other licensees in
other fields of use. The amount of such partial share will be apportioned based
upon the number of other licensees for such foreign rights.

20



--------------------------------------------------------------------------------



 



12.2   As the party solely responsible for the commercialization of the
Invention, LICENSEE will pay all of the expenses associated with patent
interferences, patent appeals to the USPTO Board of Appeals, patent appeals to a
Federal Court, patent re-examinations, and patent re-issues, as long as the
Licensed Patent remains on Exhibit A (LICENSED PATENTS), and such expenses shall
be shared among all current licensees of the Licensed Patents.

12.3   LICENSEE may request foreign rights in Licensed Patents, if such rights
are available. LICENSEE must request such rights in writing, and specify the
countries in which it wants rights, within seven (7) months after the filing
date of the U.S. applications. Failure to request such rights will be considered
an election not to seek foreign rights. THE REGENTS may file patent applications
at its own expense in any country in which LICENSEE has not elected to secure
foreign rights, and LICENSEE has no rights to any such foreign applications and
resultant patents, unless such foreign rights are still available and LICENSEE
pays for such rights.

12.4   All costs of preparing, filing, prosecuting, and maintaining foreign
patent applications and patents covering the Inventions listed in Exhibit A
(LICENSED PATENTS) will be borne by LICENSEE, subject to the terms of this
Agreement. All such patents will be held in the name of THE REGENTS and obtained
using counsel selected by THE REGENTS. The costs of any interferences and
oppositions for foreign patents will be considered prosecution expenses and also
will be borne by LICENSEE. An advance fee (Fee) will be invoiced to LICENSEE by
THE REGENTS for any future foreign filing of Licensed Patents listed in
Exhibit A (LICENSED PATENTS). THE REGENTS is authorized to pay the incurred fees
from the Fee. As evidence of expenses incurred, THE REGENTS will supply invoices
for foreign filing requested by LICENSEE to LICENSEE. THE REGENTS shall credit
to LICENSEE any remaining balance of the Fee not used for foreign filing
expenses incurred. The Fee is not an advance against any other fees or royalties
due THE REGENTS under this Agreement.

12.5   Notwithstanding anything to the contrary in this Article 12, in the event
that other third parties are licensees of the Licensed Patents (for a field of
use other than Field of Use) for which foreign rights are sought, THE REGENTS
will use all reasonable efforts to share

21



--------------------------------------------------------------------------------



 



all of the foreign filing costs and expenses described in this Article 12
between and amongst any other such licensees, and shall not license the Licensed
Patents to any third party in any foreign jurisdiction for which LICENSEE has
paid for such foreign rights without providing LICENSEE with credits for
LICENSEE’s previously incurred expenses.

12.6   The preparation, filing, and prosecution of foreign patent applications,
as well as the maintenance of the resulting patents, shall be at the expense of
LICENSEE. THE REGENTS shall invoice LICENSEE for payment of costs for foreign
patent application preparation, filing, prosecution, and maintenance. If such
payment is not received within ninety (90) days, such foreign license rights
shall be excluded from this license agreement, unless such foreign license
rights are still available and LICENSEE pays for such rights. THE REGENTS shall
not be liable in any manner for the loss of such foreign license rights arising
due to LICENSEE’s failure to pay such fees on a timely manner. Any overpayments
by LICENSEE for foreign patent filing and maintenance costs shall be credited
towards LICENSEE’s future foreign patent cost obligations.

12.7   Notwithstanding any previous payment of fees or election to pursue such
rights, LICENSEE may, at its sole discretion, terminate its license to any
foreign patent application(s) or patent(s), and its obligation to pay any
further costs for those corresponding foreign rights, upon thirty (30) days
written notice to THE REGENTS. THE REGENTS or the U.S. Government may, at its
sole discretion and expense, continue prosecution and/or maintenance of any
patents or applications for which LICENSEE has relinquished rights.

12.8   LICENSEE will notify THE REGENTS of any change of its status as a small
entity (as defined by the United States Patent and Trademark Office) and of the
first sublicense granted to an entity that does not qualify as a small entity.

13.   PATENT INFRINGEMENT

13.1   In the event that THE REGENTS or LICENSEE learns of infringement that it
believes may have potential commercial significance to any Licensed Patent, the
knowledgeable

22



--------------------------------------------------------------------------------



 



party will provide the other (i) with written notice of such infringement and
(ii) with any evidence of such infringement available to it (the “Infringement
Notice”). During the period in which, and in the jurisdiction where, LICENSEE
has exclusive rights under this Agreement, neither THE REGENTS nor LICENSEE will
notify a third party (including the infringer) of infringement or put such third
party on notice of the existence of any Patent Rights without first obtaining
consent of the other. THE REGENTS shall have the right to terminate this
Agreement immediately without the obligation to provide 60 days’ notice as set
forth in Paragraph 10.1 if LICENSEE notifies a third party in writing of
infringement or puts such third party on notice in writing of the existence of
any Patent Rights with respect to such infringement without first obtaining the
written consent of THE REGENTS. Both THE REGENTS and LICENSEE will use their
diligent efforts to cooperate with each other to terminate such infringement
without litigation.

13.2   If infringing activity of potential commercial significance by the
infringer has not been abated within ninety (90) days following the date the
Infringement Notice takes effect, LICENSEE may institute suit for patent
infringement against the infringer. THE REGENTS may voluntarily join such suit
at its own expense, but may not thereafter commence suit against the infringer
for the acts of infringement that are the subject of LICENSEE’s suit or any
judgment rendered in that suit. LICENSEE may not join THE REGENTS in a suit
initiated by LICENSEE without THE REGENTS’ prior written consent, unless
otherwise required to do so by law or by court order. If, in a suit initiated by
LICENSEE, THE REGENTS is involuntarily joined, LICENSEE will pay any reasonable
costs and expenses incurred by THE REGENTS arising out of such suit, including
but not limited to, any legal fees of counsel that THE REGENTS selects and
retains to represent it in the suit, provided, however, that THE REGENTS shall
be obligated to coordinate any such retention and representation with the
activities of LICENSEE in an effort to minimize such costs and expenses.

13.3   If, within a hundred and twenty (120) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if LICENSEE has not
brought suit against the infringer, THE

23



--------------------------------------------------------------------------------



 



REGENTS may institute suit for patent infringement against the infringer. If THE
REGENTS institutes such suit, LICENSEE may not join such suit without THE
REGENTS’ consent and may not thereafter commence suit against the infringer for
the acts of infringement that are the subject of THE REGENTS’ suit or any
judgment rendered in that suit.

13.4   Any recovery or settlement received in connection with any suit will
first be allocated to cover the litigation costs incurred by THE REGENTS and
LICENSEE and required to be paid under this Agreement. Any recovery in excess of
litigation costs will be shared between LICENSEE and THE REGENTS as follows:
(a) for any recovery other than amounts paid for willful infringement: (i) the
initiating Party will receive one hundred percent (100%) of the recovery if the
other Party was not a party in the litigation and did not incur any litigation
costs, (ii) the initiating Party will receive seventy-five percent (75%) of the
recovery and the other Party, twenty-five percent (25%), if the other Party was
a party in the litigation, but did not incur any litigation costs, and
(iii) each Party will receive fifty percent (50%) of the recovery if both
Parties were active participants in the litigation and both Parties incurred
material litigation costs in connection with the litigation (taking into account
the entire expense of pursuing such litigation); and (b) for any recovery for
willful infringement, each Party will receive fifty percent (50%) of the
recovery. THE REGENTS and LICENSEE agree to be bound by all determinations of
patent infringement, validity, and enforceability (but no other issue) resolved
by any final, non-appealable adjudicated judgment in a suit brought in
compliance with this Article 13. Notwithstanding anything else to the contrary
herein, the amounts payable to THE REGENTS under this paragraph, after all
litigation costs have been allocated, shall approximate amounts that would have
been payable as earned royalties on the revenues lost as a result of the actions
of the infringing party.

13.5   Any agreement made by LICENSEE for purposes of settling litigation or
other dispute shall comply with the requirements of Article 4 (SUBLICENSING
RIGHTS AND OBLIGATIONS) of this Agreement.

24



--------------------------------------------------------------------------------



 



13.6   Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).   13.7   Any
litigation proceedings will be controlled by the party bringing the suit.   14.
  USE OF NAMES AND TRADEMARKS       Nothing contained in this Agreement will be
construed as conferring any right to either Party to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of the other Party (including a contraction, abbreviation or
simulation of any of the foregoing). Unless consented to in writing by THE
REGENTS the use by LICENSEE of the name “Lawrence Livermore National
Laboratory,” or “The Regents of the University of California,” or the name of
any University of California campus by LICENSEE in advertising, publicity, or
other promotional activities is expressly prohibited.   15.   LIMITED WARRANTY  
15.1   THE REGENTS warrants to LICENSEE that it has the lawful right to grant
this license.   15.2   Except as expressly set forth in this Agreement, the
licenses and the associated Invention, Patent Rights, Licensed Products,
Licensed Services, and Licensed Methods are provided by THE REGENTS WITHOUT
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED. THE REGENTS MAKES NO EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY THAT THE INVENTION, PATENT RIGHTS, LICENSED
PRODUCTS, OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK
OR OTHER RIGHTS.   15.3   Nothing in this Agreement is or will be construed as:

  15.3.1   a warranty or representation by THE REGENTS as to the validity,
enforceability, or scope of any Patent Rights; or

25



--------------------------------------------------------------------------------



 



  15.3.2   a warranty or representation that anything made, used, sold, or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, or other rights of third parties;
or

  15.3.3   an obligation to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Article 13 (PATENT
INFRINGEMENT); or

  15.3.4   conferring by implication, estoppel, or otherwise any license or
rights under any patents or other rights of THE REGENTS other than Patent
Rights, regardless of whether such patents are dominant or subordinate to Patent
Rights; or

  15.3.5   an obligation to furnish any New Developments, know-how, technology,
or technological information not provided in Patent Rights.

15.4   LIMITATION OF LIABILITY — THE REGENTS OR DOE WILL NOT BE LIABLE FOR ANY
LOST PROFITS, COSTS OF PROCURING SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS,
ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY INFRINGEMENT, OR FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR OTHER SPECIAL DAMAGES SUFFERED BY
LICENSEE, SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED
TO THIS AGREEMENT, FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT,
CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF THE
REGENTS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.   16.  
INDEMNIFICATION       LICENSEE will, and will require its sublicensees to (to
the extent permitted by Federal or applicable State law without the consent of a
legislative body, an elected official, or governmental unit), indemnify, hold
harmless, and defend THE REGENTS, DOE, their officers, employees, and agents;
the sponsors of the research that led to the invention; and the inventors of any
invention claimed in the patent under Patent Rights (including the Licensed
Products, Licensed Services, and Licensed Methods contemplated thereunder) and
their employers against any and all amounts paid pursuant to any claims, suits,
losses,

26



--------------------------------------------------------------------------------



 



damage, costs, fees, and expenses alleging that any Licensed Product or Licensed
Service infringes the intellectual property of another party or has injured any
other party. THE REGENTS will, and will require all other parties to be
indemnified pursuant to this paragraph, immediately surrender to LICENSEE the
prosecution or defense of any such claim or suit, and LICENSEE will pay any and
all costs, including reasonable attorneys’ fees, incurred by THE REGENTS in
enforcing this indemnification. This indemnification will include, but will not
be limited to, any product liability.

17.   INSURANCE

17.1   LICENSEE will insure its activities relating to this Agreement at its own
cost with an insurance company reasonably acceptable to THE REGENTS. LICENSEE
will obtain, keep in force, and maintain insurance as follows with an insurance
company reasonably acceptable to THE REGENTS or an equivalent program of
self-insurance: Comprehensive or Commercial Form General Liability Insurance,
including contractual liability and product liability, with coverage as follows:

  17.1.1   Each occurrence coverage of not less than Five Million Dollars
($5,000,000); and     17.1.2   Product Liability Insurance: Completed operations
aggregate coverage of not less than Ten Million Dollars ($10,000,000); and    
17.1.3   Personal and Advertising Injury: Coverage of not less than Five Million
Dollars ($5,000,000); and     17.1.4   General Aggregate (Commercial Form only):
Coverage of not less than Ten Million Dollars ($10,000,000).

17.2   These coverages do not limit the liability of LICENSEE to THE REGENTS in
any way. LICENSEE will provide THE REGENTS, upon request, with certificates of
insurance or self-insurance, including renewals that show compliance with these
requirements. LICENSEE’s failure to maintain such required insurance will be
considered a material breach of this Agreement.

27



--------------------------------------------------------------------------------



 



17.3   If the required insurance is written on a claims-made form, coverage must
provide a retroactive date of placement before or coinciding with the Effective
Date of this Agreement.

17.4   LICENSEE will maintain the general liability insurance specified in this
Article 17 during the period that the Licensed Patents of THE REGENTS are being
used and/or Licensed Products are being sold or otherwise commercially
distributed by LICENSEE, and for a period of not less than three (3) years
thereafter.

17.5   LICENSEE’s insurance coverage must:

  17.5.1   Provide for at least thirty (30) days advance written notice to THE
REGENTS of cancellation or any modification; and     17.5.2   Indicate that DOE,
THE REGENTS, and their respective officers, employees, students, and agents, are
endorsed on the policy as additional insureds; and     17.5.3   Include a
provision that the coverage is primary and does not participate with or is in
excess of any valid and collectible insurance, program, or self-insurance
carried or maintained by THE REGENTS.

18.   WAIVER

18.1   No provision of this Agreement is deemed waived and no breach excused
unless such waiver or consent is made in writing and signed by the waiving or
consenting Party.

18.2   Failure on the part of either Party to exercise or enforce any right of
such Party under this Agreement will not be a waiver by such Party of any right,
or operate to bar the enforcement or exercise of the right at any time
thereafter.

19.   ASSIGNABILITY

19.1   This Agreement is binding on and inures to the benefit of THE REGENTS,
its successors and assigns, but is personal to LICENSEE. Except as provided in
Paragraph 19.2, any assignment of this Agreement for any reason including but
not limited to merger or sale

28



--------------------------------------------------------------------------------



 



of majority assets is at the sole discretion of THE REGENTS and requires prior
written consent of THE REGENTS, which will not be unreasonably withheld. Except
as provided in Paragraph 19.2, should THE REGENTS approve such assignment,
LICENSEE will pay THE REGENTS an Assignment Fee as set forth in Exhibit C (FEES
AND ROYALTIES) of this Agreement.

19.2   Notwithstanding Paragraph 19.1 above, an assignment to a wholly-owned
United States subsidiary of LICENSEE will not require the consent of THE REGENTS
or the payment of an Assignment Fee.   20.   LATE PAYMENTS       In the event
that royalty payments, fees, or other monies owed to THE REGENTS are not
received by THE REGENTS when due, LICENSEE will pay to THE REGENTS interest at a
rate of ten percent (10%) simple interest per annum. Such interest will be
calculated from the date payment was due until actually received by THE REGENTS.
Such accrual of interest will be in addition to, and not in lieu of, enforcement
of any other rights of THE REGENTS due to such late payment. LICENSEE will pay
any reasonable costs incurred by THE REGENTS in collecting late payments.   21.
  NOTICES   21.1   Any notice or payment required to be given to either Party
will be deemed to have been properly given and to be effective:

  21.1.1   on the date of delivery if delivered in person; or     21.1.2   on
the date of mailing if mailed by first-class certified mail, postage paid; or  
  21.1.3   on the date of mailing if mailed by any global express carrier
service that requires the recipient to sign the documents demonstrating the
delivery of such notice of payment;

to the respective addresses given below, or to another address as designated in
writing by the Party changing its address.

29



--------------------------------------------------------------------------------



 



     
In the case of LICENSEE:
  TOMOTHERAPY INCORPORATED
 
  1240 Deming Way
 
  Madison, WI 53717
 
  Phone: (608) 824-2800
 
  Fax: (608) 824-2996
 
  Attention: Vice President and General Counsel
 
   
In the case of THE REGENTS:
   
 
   
All correspondence, original
   
progress reports, and royalty
   
reports:
  Lawrence Livermore National Laboratory
 
  Industrial Partnerships and Commercialization
 
  P.O. Box 808, L-795
 
  7000 East Avenue, L-795
 
  Livermore, CA 94550
 
  Attention: Director, IPAC
 
  Fax: (925) 423-8988
 
   
Payments and copies of
   
corresponding royalty reports:
  Lawrence Livermore National Laboratory
 
  P.O. Box 5517
 
  Livermore, CA 94551

22.   GOVERNING LAWS; VENUE; ATTORNEYS FEES

22.1   The Parties will attempt to jointly and promptly resolve any disputes
arising from this Agreement. If the Parties are unable to resolve a dispute
within a reasonable time from one Party’s written notice to the other that
dispute resolution has begun, then either Party may commence proceedings in a
court of competent jurisdiction.   22.2   THIS AGREEMENT WILL BE INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, excluding any
choice of law rules that would direct the application of the laws of another
jurisdiction, but the scope and validity of any patent or patent application
will be governed by the applicable laws of the country of such patent or patent
application. Any legal action related to this Agreement will be conducted in the
State of California.

30



--------------------------------------------------------------------------------



 



23.   PATENT MARKING       LICENSEE will mark all Licensed Products and their
containers that are made, used, Sold, or otherwise disposed of under this
Agreement in accordance with applicable patent marking laws.   24.   GOVERNMENT
APPROVAL OR REGISTRATION       If this Agreement or any associated transaction
is required by the law of any nation to be either approved, permitted, or
registered with any governmental agency, LICENSEE will assume all legal
obligations to do so. LICENSEE will notify THE REGENTS if LICENSEE becomes aware
that this Agreement is subject to a United States or foreign government
reporting, permitting, or approval requirement. LICENSEE will make all necessary
filings and pay all costs including fees, penalties, and all other out-of-pocket
costs associated with such reporting, permitting, or approval process, unless
otherwise specified in this Agreement.   25.   COMPLIANCE WITH LAWS   25.1  
LICENSEE will comply with all applicable international, national, state,
regional and local laws and regulations in performing its obligations hereunder
and in its use, manufacture, Sale, or import of the Licensed Products, Licensed
Services, or practice of the Licensed Method.   25.2   LICENSEE will comply with
all applicable United States and foreign laws with respect to the transfer of
Licensed Products and related technical data and the provision of Licensed
Services to foreign countries, including, without limitation, the International
Traffic in Arms Regulations (ITAR) and the Export Administration Regulations
(EAR).   25.3   LICENSEE will manufacture Licensed Products and practice the
Licensed Method in compliance with applicable government importation laws and
regulations of a particular country for Licensed Products made outside the
particular country in which such Licensed Products are used or Sold.

              31    

 



--------------------------------------------------------------------------------



 



25.4   THE REGENTS will provide reasonable assistance to LICENSEE, at LICENSEE’s
expense, in completing any applications or seeking any approvals of the type
described in this Article 25.   26.   FORCE MAJEURE   26.1   Except for
LICENSEE’s obligation to make any payments to THE REGENTS hereunder, the Parties
will not be responsible for any failure to perform due to the occurrence of any
events beyond their reasonable control which render their performance impossible
or onerous, including, but not limited to: accidents (environmental, toxic
spill, etc.); acts of God; biological or nuclear incidents; casualties;
earthquakes; fires; floods; governmental acts, orders or restrictions; inability
to obtain suitable and sufficient labor, transportation, fuel and materials;
local, national, or state emergency; power failure and power outages; acts of
terrorism; strike; and war.   26.2   Either Party to this Agreement, however,
will have the right to terminate this Agreement upon thirty (30) days’ prior
written notice if either Party is unable to fulfill its obligations under this
Agreement due to any of the causes mentioned in Paragraph 26.1, where such
identified cause has prevented the performance of its obligations for a
consecutive period of one (1) year.   26.3   In the event that an event
described in Paragraph 26.1 occurs, the Parties agree that any time-sensitive
obligations, including, without limitation, the Performance Obligations set
forth in Exhibit E and the payment of minimum annual royalties set forth in
Exhibit C, shall be tolled for a mutually agreed upon time, taking into account
the nature of the occurrence, but in no event, for a time period shorter than
the duration of the event giving rise to such tolling.   27.   UNITED STATES
PREFERENCE       LICENSEE agrees that any Licensed Products embodying the
Invention or produced through the use thereof will be manufactured substantially
in the United States.

              32    

 



--------------------------------------------------------------------------------



 



28.   PROPRIETARY INFORMATION       Other than as specified hereunder, the
existence and terms of this Agreement shall be considered proprietary
information. THE REGENTS shall not disclose the royalties paid, royalty reports,
or development reports submitted by LICENSEE, or any of the information
contained in those reports, without LICENSEE’s prior written consent. THE
REGENTS may release to the inventors and senior administrators employed by THE
REGENTS the terms of this Agreement upon their request. If such release is made,
THE REGENTS will give notice of the proprietary nature of the terms and require
that the recipient maintain the confidentiality. If a third party inquires
whether a license to Licensed Patents is available, THE REGENTS may disclose the
existence of this Agreement and the extent of the grant in Article 3 (LICENSE
GRANT) to the third party, but will not disclose the name of LICENSEE or any
other terms, except with LICENSEE’s consent or as required under a government
audit, the California Public Records Act, the Freedom of Information Act, or
other applicable law. THE REGENTS agree to provide written notice to LICENSEE of
any disclosure made by THE REGENTS to a third party pursuant to this Article 28,
including the identity of the third party and the information disclosed.   29.  
MISCELLANEOUS   29.1   The headings of the several sections are inserted for
convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement.   29.2   No amendment or modification of this
Agreement will be valid or binding upon the Parties unless made in writing and
signed on behalf of each Party.   29.3   This Agreement with the attached
Exhibits A, B, C, D and E embodies the entire understanding of the Parties and
supersedes all previous communications, representations, or understandings,
whether oral or written, between the Parties relating to the subject matter
hereof.   29.4   If any of the provisions contained in this Agreement are held
to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability will not affect

              33    

 



--------------------------------------------------------------------------------



 



    any other provisions hereof, and this Agreement will be construed as if such
invalid or illegal or unenforceable provisions had never been contained herein.
  29.5   No provisions of this Agreement are intended or will be construed to
confer upon or give to any person or entity other than THE REGENTS and LICENSEE
any rights, remedies, or other benefits under, or by reason of, this Agreement.
  29.6   In performing their respective duties under this Agreement, each of the
Parties will be operating as an independent contractor. Nothing contained herein
will in any way constitute any association, partnership, or joint venture
between the Parties hereto, or be construed to evidence the intention of the
Parties to establish any such relationship. Neither Party will have the power to
bind the other Party or incur obligations on the other Party’s behalf without
the other Party’s prior written consent.

In witness whereof, both THE REGENTS and LICENSEE have executed this Agreement,
in duplicate originals, by their respective officers hereunto duly authorized,
on the date and year hereinafter written.

              TOMOTHERAPY INCORPORATED   THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA
 
                    LAWRENCE LIVERMORE
NATIONAL LABORATORY
 
           
By:
  /s/ Paul J. Reckwerdt   By:   /s/ George H. Miller
 
           
 
  (Signature)       (Signature)
Name:
  Paul J. Reckwerdt   Name:   George H. Miller
Title:
  President   Title:   Director, LLNL   Date signed: Feb 27, 2007   Date signed:
Feb. 27, 2007

              34    

 



--------------------------------------------------------------------------------



 



EXHIBIT A — LICENSED PATENTS
CATEGORY 1 PATENTS
UNITED STATES PATENTS:

                          Invention                 Disclosure   Patent        
    Number   Number   Title   Inventors   Filing Date   Issue Date
IL-9938
    6,331,194     Process for Manufacturing
Hollow Fused-Silica
Insulator Cylinder   Stephen E. Sampayan,
Michael L. Krogh,
Steven C. Davis
Non-LLNL: Ben
Rosenblum   07/08/97   12/18/01
 
                       
IL-10368
    7,173,385     Compact Accelerator   George J. Caporaso,
Stephen E. Sampayan,
Hugh C. Kirbie   01/14/05   02/06/07

UNITED STATES PATENT APPLICATIONS:

                  Invention   Patent             Disclosure   Application      
      Number   Number   Title   Inventors   Filing Date
IL-11372
  11/586,377   Single Pulse Traveling Wave
Accelerator   George J. Caporaso, Scott
D. Nelson, Brian R. Poole   10/24/06
 
               
IL-11425
  11/450,429   Bipolar Pulse Forming Line   Mark A. Rhodes   06/09/06
 
               
IL-11482
  11/586,468   Method of Controlling the Spatial Distribution of Large Electric
Fields at Conductor Insulator Junctions   James S. Sullivan, George Caporaso,
Stephen E. Sampayan, David M. Sanders   10/24/06
 
               
IL-11514
  11/599,797   Castable Dielectric Composite
Linear Wall Accelerator   David M. Sanders,
Stephen E. Sampayan
Non-LLNL: H.M. Stoller,
Kirk Slenes   11/14/06
 
               
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]

35



--------------------------------------------------------------------------------



 



FOREIGN PATENT APPLICATIONS:

                  Invention                 Disclosure   International          
  Number   Serial Number   Title   Inventors   Filing Date
IL-10368
  PCT/US05/01548 [EP05722455.2]   Improved Compact Accelerator   George J.
Caporaso,
Stephen E. Sampayan,
Hugh C. Kirbie   01/18/05
 
               
IL-10368
  PCT/US05/01548
[JP]   Improved Compact Accelerator   George J. Caporaso,
Stephen E. Sampayan,
Hugh C. Kirbie   01/18/05
 
               
IL-10368
  PCT/US05/01548
[CA]   Improved Compact Accelerator   George J. Caporaso,
Stephen E. Sampayan,
Hugh C. Kirbie   01/18/05
 
               
IL-11372
  PCT/US06/4154   Sequentially Pulsed Traveling Wave
Accelerator   George J. Caporaso,
Scott D. Nelson   10/24/06
 
               
IL-11482
  PCT/US06/41814   Optically-Initiated Silicon Carbide
High Voltage Switch   James Sullivan,
George Caporaso,
Stephen E. Sampayan,
David Sanders   10/24/06
 
               
IL-11514
  PCT/US06/44297   Castable Dielectric Wall
Accelerator   David M. Sanders,
Stephen E. Sampayan
Non-LLNL: H.M. Stoller,
Kirk Slenes   11/14/06

The following Records of Inventions (ROIs) are to be included as Category 1
Patents upon filing of the associated patent application with the USPTO.
INVENTION DISCLOSURES
[ * ]





--------------------------------------------------------------------------------



 



CATEGORY 2 PATENTS
NONE CURRENTLY
CATEGORY 3 PATENTS
NONE CURRENTLY

37



--------------------------------------------------------------------------------



 



EXHIBIT B — RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS
NOTICE
LICENSEE considers information in this Exhibit B to be Proprietary.

     
B.1
  Rights Granted
 
   
B.1.1
  Subject to the limitations set forth in this Agreement, THE REGENTS hereby
grants to LICENSEE an exclusive, nontransferable (other than in accordance with
the terms and conditions contained herein), royalty-bearing, license under
Patent Rights (a) to make, use, Sell, offer for Sale, and import or export,
subject to compliance with Article 25, Licensed Products and Licensed Services
in the Field of Use; and (b) to practice Licensed Methods in the Field of Use.
 
   
B.1.2
  “Field of Use” means Particle and Radiotherapy

         
 
  B.1.2.1   To maintain exclusivity in the Particle therapy field of use,
LICENSEE will have to submit a commercialization plan for each particle therapy
application (e.g., carbon-12, heavy ion particle, etc.) even if the plan simply
involves sublicensing. The first of these commercialization plans beyond proton
therapy will be required [ * ] years after First Commercial Acceptance, so as
not to distract the development of the proton therapy system. If LICENSEE fails
to submit a commercialization plan for any particle therapy application within
the required [ * ] years after First Commercial Acceptance, the Field of Use
would be reduced to Proton and Radiotherapy.
 
       
 
  B.1.2.2   LICENSEE will have an option to negotiate to expand the Field of Use
to include Isotope Generation, provided that LICENSEE submits a separate
commercialization plan within the same time required for it to maintain
exclusivity in particle therapies other than proton therapy, as specified in
Paragraph B.1.2.1.

38



--------------------------------------------------------------------------------



 



         
 
  B.1.2.3   THE REGENTS will ensure that so long as LICENSEE retains exclusive
rights in the Particle and Radiotherapy Field of Use, no other sponsored
research agreement, license, or any other type of agreement or arrangement in
the future shall encumber Category 1 Patents, Category 2 Patents, and Category 3
Patents in the Particle and Radiotherapy Field of Use.

     
B.2
  Sublicensing Rights
 
   
 
  THE REGENTS also grants to LICENSEE the right to issue sublicenses of the
rights granted to it in Paragraph B.1.1 above to Affiliates, Joint Ventures, and
third parties (“sublicensees”) in the Field of Use, having rights no greater
than those granted to LICENSEE, provided that, at the time of sublicensing,
LICENSEE retains exclusive rights in the Field of Use for the Licensed Patents,
Licensed Services, or Licensed Methods that are the subject of such sublicense.
For the avoidance of doubt, Affiliates and Joint Ventures shall have no licenses
under the Patent Rights unless such Affiliates and Joint Ventures are granted a
sublicense.
 
   
B.3
  Rights Excluded
 
   
 
  Rights that are not specifically granted elsewhere in this Agreement are
specifically excluded from the License.
 
   
B.4
  Future Rights
 
   
B.4.1
  LICENSEE may make a written request to THE REGENTS to add some Category 2
Patents to this License, and THE REGENTS agrees to amend Exhibit A of this
License accordingly provided that LICENSEE pays any additional fees if required,
as provided in Paragraph 12.1.2 of this Agreement.
 
   
B.4.2
  LICENSEE may make a written request to THE REGENTS to add Category 3 Patents
to this Agreement for no additional license fees, except that LICENSEE will be
required to pay patenting costs in accordance with Article 12 of this License.
To the extent that copyrightable material maybe needed to successfully
commercialize the Invention, such copyrights will be included in Exhibit A.

39



--------------------------------------------------------------------------------



 



     
B.4.3
  Pursuant to B.1 .2.2, if LICENSEE submits a commercialization plan for the
Field of Use of Isotope Generation within [ * ] years after First Commercial
Acceptance, the future rights to the Field of Use of Isotope Generation would be
included in this Agreement.
 
   
B.4.4
  At the conclusion of the CRADA, either through termination or six (6) months
after completion, LICENSEE will have the opportunity to review all inventions
generated during the course of the CRADA, to decide which inventions are needed
to commercialize the Invention, and to amend Exhibit A to include such
inventions, at which time all the future rights identified in this Section B.4
would have been listed in Exhibit A. Other Future Rights beyond those discussed
herein must be negotiated in a separate Agreement.
 
   
B.5
  Performance Obligations
 
   
B.5.1
  LICENSEE will develop with THE REGENTS by the completion of the DWA subscale
prototype (estimated to be [ * ], a more detailed schedule (Exhibit E
“SCHEDULE”) that provides dates for each of the following obligations. To
maintain exclusivity, specific dates must be mutually agreed to by THE REGENTS
and LICENSEE by the later of (a) [ * ] or that date when the DWA subscale
prototype is completed (“DWA Subscale Completion”). This Agreement must be
amended with the SCHEDULE within sixty (60) days of the DWA Subscale Completion.
It is expected that the SCHEDULE will be updated at least once annually using a
form provided in the SCHEDULE during the course of the CRADA as new information
is developed. Both parties signing the updated SCHEDULE form will be considered
an amendment to the SCHEDULE.

         
 
  B.5.1.1   A [ * ] milestone that is related to the full-scale development of
the DWA
 
       
 
  B.5.1.2   A [ * ] milestone that is related to the full-scale development of
the DWA
 
       
 
  B.5.1.3   The estimated time after the successful testing of the full-scale
DWA when the first therapy system incorporating the DWA will be installed at a
location to be determined by the Parties.

40



--------------------------------------------------------------------------------



 



         
 
  B.5.1.4   The date when LICENSEE will submit the required Federal Drug
Administration (“FDA”) notification/application
 
       
 
  B.5.1.5   The date when LICENSEE will achieve First Commercial Acceptance,
estimated to be one year after FDA approval
 
       
 
  B.5.1.6   A mutually-agreed process to jointly amend the SCHEDULE

     
B.5.2
  LICENSEE will hire or contract with the people it believes to be reasonably
necessary to commercialize the DWA technology within sixty (60) days of the DWA
Subscale Completion.
 
   
B.5.3
  LICENSEE will negotiate in good faith with the University of California Davis
Health System (“UCDHS”) and Lawrence Livermore National Laboratory (“LLNL”) for
a period not to exceed six (6) months after the Effective Date, regarding the
timing, budget for, specifications, and location of the space required to house
the prototype therapy system incorporating the DWA. On or before the closure of
the six-month negotiation period following the Effective Date, UCDHS shall
determine whether the prototype therapy system will be housed at UCDHS.
Notwithstanding anything else to the contrary in this Agreement, failure to
reach agreement within the six (6) month period shall not affect this Agreement
in any way, except that LICENSEE shall work in good faith with THE REGENTS to
locate the first prototype therapy system at another facility.
 
   
B.5.4
  LICENSEE will achieve cumulative commercial acceptances of [ * ] units of
proton therapy systems three years after First Commercial Acceptance, subject to
Paragraph 5.6 below.
 
   
B.5.5
  Other performance obligations for applications beyond proton therapy based on
LICENSEE’s commercialization plan pursuant to Paragraphs B.1.2.1 and B.1.2.2.
 
   
B.5.6
  The sales requirements specified above may, by mutual written consent of
LICENSEE and THE REGENTS, be amended and/or extended at the written request of
LICENSEE to THE REGENTS, based upon legitimate business reasons specified in
reasonable detail in such written request. THE REGENTS shall not unreasonably
withhold, condition, or

41



--------------------------------------------------------------------------------



 



     
 
  delay their consent to an amendment or extension provided that LICENSEE can
provide a good business reason for the delay. Any delay beyond the reasonable
control of LICENSEE will be deemed reasonable cause for amendment or extension
of a Performance Obligation. Any delay resulting in an extension of the First
Commercial Acceptance shall be accompanied by a corresponding extension of
payments required of LICENSEE, including payments for milestones, earned
royalties, and minimum royalties.
 
   
B.5.7
  Pursuant to Paragraph 7.1, the first progress report will be due on
February 28, 2008.
 
   
B.5.8
  LICENSEE will proceed commercially diligently to develop, file relevant
regulatory applications for and attempt to obtain relevant regulatory
commercialization approvals with respect to the manufacturing, marketing, and
sale of Licensed Products.
 
   
B.5.9
  LICENSEE will submit a commercialization plan for applications beyond proton
therapy, as provided in Paragraphs B.1.2.1 and B.1.2.2.

42



--------------------------------------------------------------------------------



 



EXHIBIT C — FEES AND ROYALTIES
NOTICE
LICENSEE considers information in this Exhibit C to be Proprietary.
C.1 License Issue Fee

C.1.1   As partial consideration for this Agreement, LICENSEE will pay to THE
REGENTS a nonrefundable issue fee of $[ * ] (License Issue Fee), to be paid when
LICENSEE executes the Agreement, and pay Milestone Payments based on the
following schedule of events:

  C.1.1.1   $[ * ], within thirty (30) days of the date on which the parties
mutually agree they have completed a working sub-scale prototype of the DWA.    
C.1.1.2   $[ * ], within thirty (30) days of the date on which the parties
mutually agree they have completed a working SiC or comparable switching
prototype (which may be completed with the sub-scale prototype).     C.1.1.3  
$[ * ], within thirty (30) days of the date on which the parties mutually agree
they have completed a working full-scale prototype of the DWA

C.1.2   THE REGENTS will execute the Agreement after receipt of LICENSEE’s
executed copies of the Agreement and payment of the License Issue Fee.

C.1.3   The License Issue Fee and Milestone Payments will not be credited
against any other royalty or fee due from LICENSEE to THE REGENTS.

C.2 Earned Royalties

C.2.1   Earned Royalties on Licensed Products. In addition to the License Issue
Fee and Milestone Payments, LICENSEE will pay THE REGENTS an earned royalty of [
* ]% on Net Sales of Licensed Products. Payments of earned royalties will be in

43



--------------------------------------------------------------------------------



 



    accordance with the requirements of Article 5 (FEES, ROYALTIES AND PAYMENTS)
and Article 7 (PROGRESS AND ROYALTY REPORTS) of this Agreement.

C.2.2   Earned Royalties on Licensed Services. In addition to the License Issue
Fee and Milestone Payments, LICENSEE will pay THE REGENTS an earned royalty of [
* ]% on Net Sales of Licensed Services. Payments of earned royalties will be in
accordance with the requirements of Article 5 (FEES, ROYALTIES AND PAYMENTS) and
Article 7 (PROGRESS AND ROYALTY REPORTS) of this Agreement.

C.2.3 Provisions for Earned Royalty Re-Evaluation

  C.2.3.1   Uncertainty of Clinical System Development Costs at UCDHS. In the
event that LICENSEE’s sole combined costs (outside of funds contributed by THE
REGENTS) to develop the full-scale DWA and the clinical system at UCDHS exceed
$[ * ], the Parties agree to re-evaluate the Earned Royalty Rate provided in
Paragraph C.2.1 and amend it as mutually agreed to by the Parties.     C.2.3.2 
  Uncertainty of Production Costs of Licensed Products. In the event that the
current earned royalties put the Licensed Products at a competitive
disadvantage, the Parties agree to re-evaluate the Earned Royalty Rate provided
in Paragraph C.2.1 and amend it as mutually agreed to by the Parties, taking
into account the production costs, the commercial market of the DWA, and the
likely price modifications necessary to make the Licensed Products more
competitive in the marketplace.

C.2.4   In the event that LICENSEE grants sublicenses, LICENSEE will pay to THE
REGENTS earned royalties from such sublicensing in accordance with the terms and
conditions in this Agreement.

C.3 Minimum Annual Royalties

C.3.1   Subject to the terms and conditions of this Agreement, LICENSEE will pay
to THE REGENTS a minimum annual royalty according to the requirements of
Article 5 and the schedule below. The minimum annual royalty paid to THE REGENTS
during a calendar

44



--------------------------------------------------------------------------------



 



    year will be credited against the earned royalty due and owing for the
calendar year in which the minimum payment was made.

          Calendar year   Minimum annual royalty   Due date
2008
  $[ * ]   February 28, 2008
2009
  $[ * ]   February 28, 2009
2010
  $[ * ]   February 28, 2010
2011
  $[ * ]   February 28, 2011
2012
  $[ * ]   February 28, 2012
[ * ]
       
2013
  $[ * ]   February 28, 2013
2014
  $[ * ]   February 28, 2014
2015
  $[ * ]   February 28, 2015
2016
  $[ * ]   February 28, 2016
2017
  $[ * ]   February 28, 2017 and
every February 28 thereafter
for the life of this Agreement

C.3.2   The dates for First Commercial Acceptance and beyond, and the
corresponding minimum annual royalties starting with $[ * ], may be modified
pursuant to Exhibit E (SCHEDULE). If the First Commercial Acceptance is modified
to a later year, then the minimum annual royalty for the original year that had
the First Commercial Acceptance would be $[ * ] more than that of the year
immediately preceding the original year that had the First Commercial
Acceptance. For example, if the First Commercial Acceptance has been modified to
[ * ], then the $[ * ] minimum annual royalty would start in [ * ], and [ * ]
will have a minimum annual royalty of $[ * ] ($[ * ] more than the [ * ] minimum
annual royalty).

C.4 Assignment Fee

    Except as provided in Paragraph 19.2, LICENSEE will pay THE REGENTS an
Assignment Fee of $[ * ] as per Article 19 (ASSIGNABILITY) prior to such
assignment being approved by THE REGENTS.

45



--------------------------------------------------------------------------------



 



EXHIBIT D — MUTUAL NONDISCLOSURE AGREEMENT

46



--------------------------------------------------------------------------------



 



MUTUAL NONDISCLOSURE AGREEMENT FOR EXCHANGE OF INFORMATION
WITH LAWRENCE LIVERMORE NATIONAL LABORATORY
This Agreement, effective on the date the last party signs, is made by and
between TOMOTHERAPY, INC. located at 1240 Deming Way, Madison, WI 53717-1954 and
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, located at 1111 Franklin Street,
Oakland, CA 94607 (“THE REGENTS”), under its Contract No. W-7405-ENG-48 with the
U.S. DEPARTMENT OF ENERGY (“DOE”), as operators of the LAWRENCE LIVERMORE
NATIONAL LABORATORY, located at 7000 East Avenue, Livermore, CA 94550 (“LLNL”).
WHEREAS, THE REGENTS, as operators of LLNL, and TOMOTHERAPY, INC. (hereinafter
individually referred to as the “PARTY” or collectively as the “PARTIES”) wish
to exchange certain confidential and proprietary information relating to LLNL’s
Dielectric Wall Accelerator technology and research plans and TomoTherapy,
Inc.’s radiotherapy technology, business, and commercialization plans
(“PROPRIETARY INFORMATION”), this Agreement will govern the conditions of mutual
disclosure of PROPRIETARY INFORMATION by the PARTIES.
The PARTIES hereby agree:

  (1)   To perform all terms of this Agreement and to maintain the PROPRIETARY
INFORMATION in confidence, giving it the same degree of care, but no less than a
reasonable degree of care, as the receiving PARTY exercises with its own
proprietary information to prevent its unauthorized disclosure.     (2)   To
exchange and use the PROPRIETARY INFORMATION solely for the purpose of
evaluation, testing, and development of potential collaborations, joint
ventures, and/or license of the technology between the PARTIES.     (3)   That
neither PARTY, without the prior written consent of the other, will disclose any
portion of the PROPRIETARY INFORMATION to others except to their employees,
agents, consultants, subcontractors or Government personnel having a need to
know in order to accomplish the sole purpose stated above, and who are bound by
a like obligation of confidentiality under this Agreement.     (4)   That
neither PARTY will have any obligation, nor will the DOE, assume any liability
with respect to any portion of the PROPRIETARY INFORMATION that:

  (a)   the receiving PARTIES can demonstrate by written record was previously
known to them;     (b)   is, or becomes, available to the public through no
fault of the PARTIES;     (c)   is lawfully obtained by the PARTIES from a third
party who is not under an obligation of confidentiality with respect to the
information disclosed; or     (d)   is independently developed by or for the
PARTIES independent of any disclosure hereunder, as demonstrated by written
record, and such development was begun prior to any disclosure under this
agreement.

  (5)   That PROPRIETARY INFORMATION disclosed by the PARTIES will be in writing
and clearly marked “PROPRIETARY INFORMATION” or its equivalent. If such
PROPRIETARY INFORMATION is initially disclosed orally or by demonstration, it
will be identified as PROPRIETARY INFORMATION or its equivalent at the time of
disclosure. The disclosing PARTY will, within thirty (30) days thereafter:
(a) reduce such PROPRIETARY INFORMATION to writing or other tangible form,
referencing the date and type of PROPRIETARY INFORMATION disclosed, and mark it
as PROPRIETARY INFORMATION or its equivalent; and (b) deliver a copy to the
receiving PARTY. All protections and restrictions as to use and disclosure will
apply during such thirty (30) day period.     (6)   That all rights and title to
the PROPRIETARY INFORMATION disclosed under this Agreement will remain the
property of disclosing PARTY unless otherwise agreed to in writing by the
PARTIES.     (7)   That PROPRIETARY INFORMATION provided by any disclosing PARTY
to any receiving PARTY shall be returned to the disclosing PARTY within five
(5) days of written request for such return by the disclosing PARTY.     (8)  
That no copies shall be made by a receiving PARTY of any PROPRIETARY INFORMATION
without the express written consent of the disclosing PARTY. Any copies so
authorized shall be returned to the disclosing PARTY or destroyed in accordance
with the term and demand provisions of this Agreement.



 



--------------------------------------------------------------------------------



 



  (9)   That the receiving PARTY agrees that with regard to any patent
application provided as PROPRIETARY INFORMATION under this Agreement that no
protest, public use proceeding, copied claims for provoking interference, or
other action impeding issuance of any patent based on the disclosed application
shall be filed by the receiving PARTY prior to issuance of such patent.     (10)
  The PARTIES agree that any photocopy or facsimile copy of this fully-executed
Agreement shall have the same legal force and effect as any copy bearing
original signatures of the PARTIES.

              Technical Contact for Company:   Technical Contact for LLNL:
 
           
Name:
  T. Rockwell Mackie   Name:   George Caporaso
Company:
  TomoTherapy, Inc.   Company:   Lawrence Livermore National Laboratory
Address:
  1240 Deming Way   Address:   7000 East Avenue, L-645
 
  Madison, WI 53717-1954       P.O. Box 808
 
          Livermore, CA 94550
Phone:
  608 824 2800   Phone:   925 422 7852
Fax:
  608 824 2996   Fax:   925 4221767
Email:
  trmackie@facstaff.wisc.edu   Email:    

It is further agreed that the furnishing of PROPRIETARY INFORMATION does not
constitute any grant or license to the other PARTY for any legal rights now or
hereinafter held by either PARTY.
This Agreement will be subject to, and interpreted in accordance with, the laws
of the State of California,
Unless terminated earlier by thirty (30) days written notice by either PARTY to
the other, this Agreement will remain in effect for two (2) year(s) from the
effective date first written above, at which time the receiving PARTY will
return or destroy the PROPRIETARY INFORMATION within thirty (30) days of the
termination of this Agreement. If the PROPRIETARY INFORMATION is destroyed, a
certificate of destruction must be furnished to the disclosing PARTY within the
thirty (30) days. The secrecy and non-use obligations of the receiving PARTY set
forth above will remain in effect for five (5) years from the effective date.
Notwithstanding the forgoing, the secrecy and non-use obligations of the
receiving PARTY set forth above will remain in effect indefinitely for any
PROPRIETARY INFORMATION that is identified to the receiving party as a trade
secret.
The receiving PARTY acknowledges its obligations to control access to technical
data under the U.S. Export Laws and Regulations and agrees to adhere to such
Laws and Regulations with regard to any technical data received under this
Agreement;
Any modification to this Agreement must be in writing and signed by the duly
authorized representative of each PARTY.

                          THE REGENTS OF THE UNIVERSITY OF CALIFORNIA,    
TOMOTHERAPY, INC.   LAWRENCE LIVERMORE NATIONAL LABORATORY    
 
               
Signature :
  /s/ Shawn D. Guse
 
  Signature:   /s/ Kathryn Rauhut
 
   
Type Name:
  Shawn D. Guse   Name:   Kathryn Rauhut    
Title: Vice President and General Counsel
  Title: Assistant Laboratory Counsel Office of Laboratory Counsel      
Date: January 11, 2006
  Date:   1/11/06    

RETURN TO:   Lawrence Livermore National Laboratory
ATTN: Terry Contreras
7000 East Avenue
P.O. Box 808, L-795
Livermore, CA 94551

      cc: Genaro Mempin L-795; George Caporaso L-645     PAT Directorate    

 



--------------------------------------------------------------------------------



 



EXHIBIT E - SCHEDULE
NOTICE
LICENSEE considers information in this Exhibit E to be Proprietary.
Pursuant to Paragraph B.5.1 of Exhibit B (RIGHTS GRANTED AND PERFORMANCE
OBLIGATIONS), LICENSEE will develop with THE REGENTS by December 31, 2007, a
more detailed schedule (“SCHEDULE”) that provides for the following, each of
which shall be a Performance Obligation.

     
E.1
  Milestones

          Reference   Milestone   Date
 
       
B.5.1.1
  A [ * ] milestone related to DWA full-scale development   [ * ]
 
       
B.5.1.2
  A [ * ] milestone related to DWA full-scale development   [ * ]
 
       
B.5.1.3
  Installation of the first therapy system incorporating the DWA at the location
to be determined by both Parties   [ * ]
 
       
B.5.1.4
  Submission of required FDA notification/application   [ * ]
 
       
B.5.1.5
  First Commercial Acceptance   [ * ]

     
E.2
  Amendment Process (Reference B.5.1.6)
 
   
E.2.1
  Periodic reviews of the development of both the DWA and the proton therapy
system will be conducted by Parties, who will jointly appoint the members of the
reviewing body.
 
   
E.2.2
  Parties will review and update this schedule during the course of the CRADA at
least once annually by September 30 and amend this Agreement accordingly.
 
   
E.2.3
  By the termination or completion of the CRADA, dates must be furnished,
mutually agreed to, and entered into this License Schedule.

47